MILLIKEN, Chief Justice.
The respondent has not answered the petition filed by the prisoner, Delmas Flatt, requesting mandamus directing the respondent to rule upon a RCr 11.42 petition filed in respondent’s court on July 31, 1964. The petitioner is entitled to a ruling upon his RCr 11.42 petition and the respondent, Hon. Terill Wilson, Judge of the Russell Circuit Court, is directed to rule upon the petition and to notify the petitioner of the ruling. See Benson v. Iler (1963), Ky., 371 S.W.2d 15.